           Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :          CRIMINAL NO. 19 - 638

                 v.                            :

FRED C. ARENA                                  :
   a/k/a “McCormick Foley,”
   a/k/a “John S. Mosby,”                      :
   a/k/a “Fritz Coon Heydrich,”
   a/k/a “Big 88,”                             :
   a/k/a “Fritz Arena,”
   a/k/a “Mosby S. John”                       :

                GOVERNMENT’S MOTION FOR PRETRIAL DETENTION

               The defendant, Fred C. Arena, lied repeatedly to federal agents, both in person

and on a federal application for a national security clearance. By his lies, he sought to conceal his

membership and participation in Vanguard America, an extremist group that used, or advocated

the use of, force or violence to prevent others from exercising their constitutional rights. (He also

lied about the prior repossession of his car.) Arena’s membership in Vanguard America was

easily shown by his own social media posts, which included photos of Arena participating in

Vanguard activities and posts by him discussing his membership and role in the group. Arena’s

social media posts also show him to pose a threat to the safety of the community at large and in

particular to religious minorities.

               Because no condition or combination of conditions will reasonably assure the

safety of the community at large, the government moves pursuant to 18 U.S.C. §§ 3142(e) and

(f) for a detention hearing and his pretrial detention.
            Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 2 of 12



I.     THE FACTS

               In support of this motion, the government makes the following representations

and proposed findings of fact:

       A.      Probable Cause and the Evidence in This Case

               1.      There is probable cause to believe that the defendant has committed the

crime of false statements to government officials as charged in the Indictment.

               2.      The evidence in this case is strong.

               On August 1, 2018, the defendant, Fred C. Arena, was interviewed at the

Philadelphia Navy Yard, where he was employed by a contractor, by FBI special agents. The

agents asked Arena whether he was a member of Vanguard America, an extremist organization.

He said that he was not. On January 10, 2019, again at the Philadelphia Navy Yard, Arena

completed online the necessary application to seek a national security clearance, which was a

requirement for him to maintain his employment at the Navy Yard. The application was the

Electronic Questionnaire for Investigations Processing, also called the Form SF-86. On that

form, Arena was asked whether he had ever been a member of an organization that used, or

advocated the use of, force or violence to prevent others from exercising their constitutional

rights. He answered that he had not. In fact, Arena was an avowed member of Vanguard

America, a white supremacist group that fits that description.

               On the same application, Arena was asked whether he had property repossessed

within the past seven years. He answered that he had not. In fact, Arena previously defaulted on

a car loan, and his car was repossessed within the seven-year window.




                                                 2
            Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 3 of 12



               Based upon these falsehoods, background investigators conducted a sworn, in

person interview of Arena in Philadelphia on May 6, 2019. The investigators again asked Arena,

directly, the same questions. He provided the same false answers.

               Agents easily proved that Arena’s answers were false. His membership in

Vanguard America, and his participation in their activities, was proven by his many admissions

on social media and in online conversations with FBI Online Confidential Employees. Arena

also posted photos online of himself wearing Vanguard America patched apparel, participating in

events surrounding the 2017 Unite the Right rally in Charlottesville, Virginia, including an

apparent torch lit ceremony featuring a Nazi flag and the flag of Vanguard America. (Exhibit 1).

               The repossession of Arena’s car was also easily proven. Agents contacted the

company that financed his purchase and learned that Arena financed a Chevrolet Silverado in

November of 2014, but stopped making required payments on the car. As a result, the finance

company hired a recovery company, which repossessed the car from a hotel parking lot on July

30, 2015.

       B.      Maximum Penalties

               Arena faces a maximum possible sentence of up to 25 years in prison, with a

three-year period of supervised release, a fine of $1,250,000, and a $500 special assessment.

His guideline range is 0-6 months. The government anticipates that it will seek a significant

upward variance at sentencing should he be convicted.

       C.      Criminal Record

                Arena has no criminal history.

       D.      Community Ties/Employment

               Arena was living in temporary housing at an area hotel prior to his arrest in this



                                                 3
            Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 4 of 12



case. He was an employee at the Philadelphia Navy Yard, however the government believes that

job will not remain open to him. He is a lifelong resident of New Jersey. His community ties did

not deter him from committing his crimes in this case, however.

       E.      Threats to Community Safety and Potential Witnesses

               Arena’s community ties also do little to ameliorate the threat to public safety that

Arena poses. As the grand jury found in the Indictment, Arena was a member of Vanguard

America, an extremist organization “that advocates or practices commission of acts of force or

violence to discourage others from exercising their rights under the United States Constitution or

any state of the United States.” As part of his involvement in that group, by his own admission

Arena participated in the August, 2017, Unite the Right rally in Charlottesville, Virginia, which

devolved into street violence that ultimately resulted in one death and numerous injuries. Arena

boasts on social media about his participation in street brawls during the rally and claims to have

been part of a security team for the event.

               Arena has also carried forward Vanguard’s hateful philosophy in alarming social

media postings, in which he has threatened violence against Jews and Muslims; advocated the

lynching of women who date outside their race; and brandished various firearms.

               In one menacing post, for instance, Arena posted a photograph of himself

brandishing an AR-15 type rifle, and added the comment “coming to a synagogue near you.”

(Exhibit 2.) In another, Arena posted a photograph of himself brandishing a knife, and added the

caption “FUCK YOU… church burning muzzies!! Come here I got something for you!!”

(Exhibit 3.) In another, he posted a meme depicting a bleeding woman hanging from the neck

with the caption “race mixing whores get the fucking rope!” (Exhibit 4.)

               Arena’s possession of firearms is indisputable; he has posted numerous pictures



                                                 4
           Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 5 of 12



of himself holding or carrying several different firearms, including two AR-15 style rifles,

(Exhibits 5,6); one or two bolt action rifles (Exhibits 7,8 (shoulder slung)), and a .40 caliber

Glock semiautomatic pistol (Exhibit 9). Agents have confirmed through official records that

Arena purchased two pistols in Pennsylvania in 2017 (Exhibit 10), and that he has four other

pistols registered to him in New Jersey. (Exhibit 11).    Neither New Jersey nor Pennsylvania

maintain records of longarm purchases, and so it is unknown how many such weapons Arena

has. From business records of a federally licensed firearms dealer in Pennsylvania, the agents

have learned that Arena bought two rifles and one shotgun there. The Agents have established

that Arena no longer possesses one of his rifles and two of his pistols. When arrested, Arena told

agents that a Glock pistol is stored in a safe in his mother’s residence. The location of the

remaining firearms, and even how many there are, is unknown.

                Arena’s social media posts also included his claims that he directly intimidated a

man he believed to be a federal witness. On January 27, 2019, Arena wrote the following:

               That’s what got the feds so scared with (name withheld) because they thought we
       were going to kill him because they were listening in and found out we were trying to
       locate him which we did and we were asking around about where he goes does he go to
       any stores or shopping any supermarkets…

               I drove to Charlottesville he was living right outside of Charlottesville for a while
       and I took pictures of myself in front of the sign for the town of Charlottesville and send
       it to him LOL that was it he went completely bananas.

(Exhibit 12).

II.    CONCLUSION

                When all these factors are viewed in light of the substantial sentence defendant

faces, it is clear that no condition or combination of conditions will reasonably assure the safety

of any other person or the community.




                                                  5
          Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 6 of 12



              WHEREFORE, the government respectfully submits that its Motion for

Defendant’s Pretrial Detention should be granted.

                                            Respectfully submitted,

                                            WILLIAM M. McSWAIN
                                            United States Attorney



                                            s/Joseph A. LaBar
                                            JOSEPH A. LaBAR
                                            Assistant United States Attorney




                                               6
            Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 7 of 12



                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :      CRIMINAL NO. 19 - 638

                v.                            :

FRED C. ARENA                                 :
   a/k/a “McCormick Foley,”
   a/k/a “John S. Mosby,”                     :
   a/k/a “Fritz Coon Heydrich,”
   a/k/a “Big 88,”                            :
   a/k/a “Fritz Arena,”
   a/k/a “Mosby S. John”                      :

                              PRETRIAL DETENTION ORDER

               AND NOW, this           day of                    , 2019, after an evidentiary

hearing and argument of counsel for the government and the defendant, the Court finds that:

               (a)     the government has proved by clear and convincing evidence that no

                       condition or combination of conditions will reasonably assure the safety of

                       other persons and the community, as required by Title 18, United States

                       Code, Section 3142(e). The Court makes the following findings of fact:

               This case is appropriate for detention under Title 18, United States Code, Section

3142(e) based on the following:

       A.      Probable Cause and the Evidence in This Case

               1.      There is probable cause to believe that the defendant has committed the

crime of false statements to government officials as charged in the Indictment.

               2.      The evidence in this case is strong.

               On August 1, 2018, the defendant, Fred C. Arena, was interviewed at the

Philadelphia Navy Yard, where he was employed by a contractor, by FBI special agents. The

agents asked Arena whether he was a member of Vanguard America, an extremist organization.
           Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 8 of 12



He said that he was not. On January 10, 2019, again at the Philadelphia Navy Yard, Arena

completed online the necessary application to seek a national security clearance, which was a

requirement for him to maintain his employment at the Navy Yard. The application was the

Electronic Questionnaire for Investigations Processing, also called the Form SF-86. On that

form, Arena was asked whether he had ever been a member of an organization that used, or

advocated the use of, force or violence to prevent others from exercising their constitutional

rights. He answered that he had not. In fact, Arena was an avowed member of Vanguard

America, a white supremacist group that fits that description.

               On the same application, Arena was asked whether he had property repossessed

within the past seven years. He answered that he had not. In fact, Arena previously defaulted on

a car loan, and his car was repossessed within the seven-year window.

               Based upon these falsehoods, background investigators conducted a sworn, in

person interview of Arena in Philadelphia on May 6, 2019. The investigators again asked Arena,

directly, the same questions. He provided the same false answers.

               Agents easily proved that Arena’s answers were false. His membership in

Vanguard America, and his participation in their activities, was proven by his many admissions

on social media and in online conversations with FBI Online Confidential Employees. Arena

also posted photos online of himself wearing Vanguard America patched apparel, participating in

events surrounding the 2017 Unite the Right rally in Charlottesville, Virginia, including a torch

lit ceremony featuring a Nazi flag and the flag of Vanguard America. (Exhibit 1).

               The repossession of Arena’s car was also easily proven. Agents contacted the

company that financed his purchase and learned that Arena financed a Chevrolet Silverado in

November of 2014, but stopped making required payments on the car. As a result, the finance




                                                 2
            Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 9 of 12



company hired a recovery company, which repossessed the car from a hotel parking lot on July

30, 2015.

       B.      Maximum Penalties

               Arena faces a maximum possible sentence of up to 25 years in prison, with a

three-year period of supervised release, a fine of $1,250,000, and a $500 special assessment. His

guideline range is 0-6 months. The government anticipates that it will seek a significant upward

variance at sentencing should he be convicted.

       C.      Criminal Record

                Arena has no criminal history.

       D.      Community Ties/Employment

               Arena was living in temporary housing at an area hotel prior to his arrest in this

case. He was an employee at the Philadelphia Navy Yard, however the government believes that

job will not remain open to him. He is a lifelong resident of New Jersey. His community ties did

not deter him from committing his crimes in this case.

       E.      Threats to Community Safety and Potential Witnesses

               Arena’s community ties also do little to ameliorate the threat to public safety that

Arena poses. As the grand jury found in the Indictment, Arena was a member of Vanguard

America, an extremist organization “that advocates or practices commission of acts of force or

violence to discourage others from exercising their rights under the United States Constitution or

any state of the United States.” As part of his involvement in that group, by his own admission

Arena participated in the August, 2017, Unite the Right rally in Charlottesville, Virginia, which

devolved into street violence that ultimately resulted in one death and numerous injuries. Arena

boasts on social media about his participation in street brawls during the rally and claims to have

been part of a security team for the event.

                                                 3
          Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 10 of 12



               Arena has also carried forward Vanguard’s hateful philosophy in alarming social

media postings, in which he has threatened violence against Jews and Muslims; advocated the

lynching of women who date outside their race; and brandished various firearms.

               In one menacing post, for instance, Arena posted a photograph of himself

brandishing an AR-15 type rifle, and added the comment “coming to a synagogue near you.”

(Exhibit 2.) In another, Arena posted a photograph of himself brandishing a knife, and added the

caption “FUCK YOU… church burning muzzies!! Come here I got something for you!!”

(Exhibit 3.) In another, he posted a meme depicting a bleeding woman hanging from the neck

with the caption “race mixing whores get the fucking rope!” (Exhibit 4.)

               Arena’s possession of firearms is indisputable; he has posted numerous pictures

of himself holding or carrying several different firearms, including two AR-15 style rifles,

(Exhibits 5,6); one or two bolt action rifles (Exhibits 7,8 (shoulder slung)), and a .40 caliber

Glock semiautomatic pistol (Exhibit 9). Agents have confirmed through official records that

Arena purchased two pistols in Pennsylvania in 2017 (Exhibit 10), and that he has four other

pistols registered to him in New Jersey. (Exhibit 11).    Neither New Jersey nor Pennsylvania

maintain records of longarm purchases, and so it is unknown how many such weapons Arena

has. From business records of a federally licensed firearms dealer in Pennsylvania, the agents

have learned that Arena bought two rifles and one shotgun there. The Agents have established

that Arena no longer possesses one of his rifles and two of his pistols. When arrested, Arena told

agents that a Glock pistol is stored in a safe in his mother’s residence. The location of the

remaining firearms, and even how many there are, is unknown.

               Arena’s social media posts also included his claims that he directly intimidated a

man he believed to be a federal witness. On January 27, 2019, Arena wrote the following:

              That’s what got the feds so scared with (name withheld) because they thought we
       were going to kill him because they were listening in and found out we were trying to
                                                  4
          Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 11 of 12



       locate him which we did and we were asking around about where he goes does he go to
       any stores or shopping any supermarkets…

               I drove to Charlottesville he was living right outside of Charlottesville for a while
       and I took pictures of myself in front of the sign for the town of Charlottesville and send
       it to him LOL that was it he went completely bananas.

(Exhibit 12).

                Therefore, IT IS ORDERED that the defendant be committed to the custody of

the Attorney General for confinement in a correction facility separate, to the extent practicable,

from persons awaiting or serving sentences or being held in custody pending appeal; that the

defendant be afforded reasonable opportunity for private consultation with counsel; and that, on

order of a Court of the United States, or on request of an attorney for the government, the person

in charge of the corrections facility in which the defendant is confined deliver the defendant to a

United States Marshal for the purpose of an appearance in connection with a court proceeding.



                                              BY THE COURT:




                                              HONORABLE DAVID R. STRAWBRIDGE
                                              United States Magistrate Judge




                                                 5
          Case 2:19-cr-00638-JP Document 8 Filed 10/30/19 Page 12 of 12



                                CERTIFICATE OF SERVICE

              I certify that a copy of the Government’s Motion for Pretrial Detention, and

Proposed Order was served via electronic court filing, on the following defense counsel:

                                     Brian J. Zeiger, Esquire
                                     1500 JFK Blvd
                                     Suite 620
                                     Two Penn Center
                                     Philadelphia, PA 19102


                                            s/Joseph A. LaBar
                                            JOSEPH A. LaBAR
                                            Assistant United States Attorney


Date: October 30, 2019
